DENY and Opinion Filed September 27, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00940-CV
                                No. 05-22-00941-CV
                                No. 05-22-00942-CV
                         IN RE JAMES C. KIRK, Relator

            Original Proceeding from the 194th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. F16-59404-M

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Molberg
      In this original proceeding, relator James C. Kirk seeks to compel the trial

court to rule on his pending motion for post-conviction DNA testing. We deny the

petition.

      This is the second time that we have been asked to grant mandamus relief for

the trial court’s failure to rule on this pending motion. See In re Kirk, No. 05-22-

00363-CV, 2022 WL 1514677, at *1 (Tex. App.—Dallas May 13, 2022, orig.

proceeding) (mem. op.). In the previous case, this Court denied mandamus relief

based on relator’s failure to comply with Texas Rule of Civil Procedure 52 in

multiple respects as well as his failure to show that he brought the motion to the trial
court’s attention or reminded the trial court by letter that the motion is still pending.

Id.

      Relator has not cured these deficiencies. Accordingly, we deny the petition

for the same reasons explained in our previous decision. See id.



220940f.p05                                  /Ken Molberg//
220941f.p05                                  KEN MOLBERG
220942f.p05                                  JUSTICE




                                          –2–